Citation Nr: 1628489	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  14-28 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial disability rating for post-traumatic headaches.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

4.  Entitlement to a compensable initial disability rating for traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Board also notes that the Veteran was denied entitlement to a TDIU in the October 2013 rating decision, and included the issue in his May 2014 notice of disagreement.  While the issue was addressed in a January 2015 supplemental statement of the case, no statement of the case was ever issued and the Veteran did not perfect an appeal.  However, under Rice v. Shinseki, 22 Vet. App. 447 (2009),   a TDIU claim is part and parcel of a rating claim when raised by the record.  Accordingly, the undersigned VLJ took testimony on the issue and it may properly be addressed by the Board.

The issue of entitlement to service connection for hyperlipidemia has been raised by the record in a November 2011 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, further development is warranted before a decision may be rendered in the issue on appeal.

The record reflects that the Veteran's PTSD and post-traumatic headaches were   last assessed by VA examinations in September and October 2013.  As the record indicates that the Veteran's conditions may have changed since that time, additional examinations would aid in evaluating the claims.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with     the increased rating claims and therefore it must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

Concerning the claim for an increased rating for TBI, the Board notes that service connection for this issue was denied in an October 2013 rating decision and the Veteran filed a notice of disagreement in May 2014.  Subsequently, in January    2015, service connection was granted, which constituted a total grant of the claim.  Although the RO then included the issue of entitlement to a higher rating in the Supplemental Statement of the Case issued later in January 2015, such action was erroneous.  As a downstream issue, a new notice of disagreement needs to be     filed before the evaluation assigned can be placed in appellate status.  Grantham    v. Brown, 114 F.3d 1156, 1158-1159 (Fed. Cir. 1997) ("[b]ecause the first        appeal concerned the rejection of the logically up-stream element of service-connectedness, the appeal could not concern the logically down-stream element     of compensation level").  However, in a February 2015 substantive appeal, the Veteran included TBI as an issue he wanted to appeal to the Board.  Accordingly, the Board will treat this document as a notice of disagreement, and issuance of        a statement of the case is necessary.  See 38 C.F.R. § 19.31 ("In no case will a Supplemental Statement of the Case be used to announce decisions by the [AOJ] on issues not previously addressed in the Statement of the Case."); see also Manlincon v. West, 12. Vet. App. 238, 240-41 (1999).  After the AOJ has issued the Statement of the Case, that claim should only be returned to the Board if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since January 2015.

2.  After completing the above development to the extent possible, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's PTSD should be reported.  The examiner should opine on the impact the Veteran's PTSD has on his ability to work.

3.  After completing the above development to the extent possible, schedule the Veteran for a VA headache examination to assess the current severity of his service-connected post-traumatic headaches.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's post-traumatic headaches should be reported.  The examiner should opine on the impact the Veteran's post-traumatic headaches have on his ability to work.

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims for increased rating for PTSD and post traumatic headaches.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

5.  Issue a Statement of the Case on the claim for an increased initial rating for traumatic brain injury, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned   to the Board if a timely substantive appeal is filed.

The case should then be returned to the Board for further appellate consideration, if in order.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






